Exhibit 10.54
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.
WARRANT TO PURCHASE
COMMON STOCK OF
INTRAOP MEDICAL CORPORATION
WARRANT #CC-[__]
     FOR VALUE RECEIVED, subject to the terms and conditions herein set forth,
[                    ] (“Holder”) is entitled to purchase from Intraop Medical
Corporation, a Nevada corporation (the “Company”), at any time after the date
hereof and prior to the Expiration Date (as defined below), at a price per share
as set forth in Section 1 hereof, the number of fully paid and non-assessable
shares of Common Stock of the Company as set forth in Section 2 hereof (the
“Shares”).
     1. Warrant Price. The Warrant Price for each of the Shares purchasable
hereunder shall be two cents and eight tenths of a cent ($0.028) (the “Warrant
Price”), subject to adjustment as provided in Section 10.
     2. Number of Shares. The number of Shares issuable upon exercise of this
Warrant shall be [                                        ]
([                    ]), subject to adjustment as provided in Section 10.
     3. Expiration of Warrant. Subject to earlier termination in accordance with
Section 8 below, this Warrant shall expire and shall no longer be exercisable
after April 8, 2014 (the “Expiration Date”).
     4. No Fractional Shares. This Warrant may not be exercised as to fractional
Shares.
     5. No Stockholder Rights. This Warrant shall not entitle Holder to any of
the rights of a stockholder of the Company.
     6. Reservation of Shares. The Company covenants that during the period this
Warrant is exercisable it will reserve from its authorized and unissued shares
of Common Stock a sufficient number of shares to provide for the issuance of the
maximum number of shares of Common Stock issuable upon the exercise of this
Warrant. The Company agrees that its issuance of this Warrant shall constitute
full authority to its officers to instruct the Company’s transfer agent to issue
the necessary certificates for shares of Common Stock upon the exercise of this
Warrant.

1.



--------------------------------------------------------------------------------



 



     7. Exercise of Warrant.
          (a) This Warrant may be exercised by Holder, in whole or in part, at
any time after the date hereof and prior to the Expiration Date by the surrender
of this Warrant at the principal office of the Company, together with the
Subscription Form attached hereto duly completed and executed, accompanied by
payment in full of the aggregate Warrant Price for the Shares being purchased
upon such exercise. In the event of exercise of this Warrant in compliance with
the provisions hereof, certificates for the Shares so purchased shall be
delivered to Holder promptly and, unless this Warrant has been fully exercised
or expired, a new Warrant representing that portion of the Shares, if any, with
respect to which this Warrant will not then have been exercised, shall be issued
to Holder. The Warrant shall be deemed to have been exercised immediately prior
to the close of business on the date of its surrender for exercise as provided
above, and Holder shall be treated for all purposes as the holder of record of
such shares as of the close of business on such date.
          In lieu of exercising this Warrant pursuant to the first paragraph of
this Section 7(a), Holder may elect to receive Shares equal to the value of this
Warrant (or any portion thereof remaining unexercised) by surrender of this
Warrant at the principal office of the Company together with the Subscription
Form, in which event the Company shall issue to Holder a number of Shares
computed using the following formula:

     
X =
  Y (A-B)
 
  A

     Where  X= the number of Shares to be issued to Holder.

Y=   the number of Shares for which this Warrant is then being exercised (at the
date of such exercise).     A=   the fair market value of one Share (at the date
of such exercise).     B=   the Warrant Price (as adjusted to the date of such
exercise).

     For purposes of this subsection fair market value of one Share shall mean:
(i) The average of the closing bid and asked prices of the Common Stock quoted
in the NASDAQ National Market System or the Over-the-Counter market or the
closing price quoted on any exchange on which the Common Stock is listed,
whichever is applicable, as published in the Western Edition of The Wall Street
Journal for the five (5) trading days prior to the date of determination of the
fair market value; or
(ii) If the Common Stock is not publicly traded, the per share fair market value
of the Common Stock shall be determined in good faith by the Company’s Board of
Directors. If Holder disagrees with the determination by the Board of

2.



--------------------------------------------------------------------------------



 



Directors of the fair market value of the Common Stock then such fair market
value shall be determined by an independent appraiser selected jointly by the
Company and Holder. The cost of such appraisal shall be paid equally by the
Company and Holder.
          (b) As promptly as practicable on or after such date, the Company
shall cause to be issued and delivered to Holder a certificate or certificates
for the number of full Shares issuable upon such exercise.
          (c) Issuance of certificates for the Shares upon the exercise of this
Warrant shall be made without charge to the registered holder hereof for any
issue or transfer tax or other incidental expense with respect to the issuance
of such certificates, all of which taxes and expenses shall be paid by the
Company, and such certificates shall be issued in the name of the registered
holder of this Warrant or in such name or names as may be directed by the
registered holder of this Warrant; provided, however, that in the event
certificates for the Shares are to be issued in a name other than the name of
the registered holder of this Warrant, this Warrant, when surrendered for
exercise, shall be accompanied by the Assignment Form attached hereto duly
executed by Holder hereof, and provided further, that any such transfer shall
comply with Section 9 hereof.
     8. Automatic Termination. In the event of the sale of all or substantially
all the capital stock, or substantially all the assets, of the Company in a
merger, business combination, or other form of business transaction with or into
a third party in which the Company’s stockholders do not own at least a majority
of the outstanding voting securities of the surviving corporation or business
entity after such transaction, then the Company shall give Holder of this
Warrant at least thirty (30) days written notice of the proposed effective date
and terms of such offering, transaction or agreements, and if the Warrant has
not been exercised before the effective date of such transaction, then this
Warrant and the rights hereunder shall be automatically terminated.
     9. Transfer or Assignment of Warrant.
          (a) This Warrant, and any rights hereunder, may not be assigned or
transferred, except as provided herein and in accordance with and subject to the
provisions of (i) applicable state securities laws, and (ii) the Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder (such
Act and such rules and regulations being hereinafter collectively referred to as
the “Securities Act”). Any purported transfer or assignment made other than in
accordance with this Section 9 shall be null and void and of no force and
effect.
          (b) This Warrant, and any rights hereunder, may be transferred or
assigned only with the prior written consent of the Company, which shall be
granted only upon receipt by the Company of an opinion of counsel satisfactory
to the Company that (i) the transferee is a person to whom this Warrant may be
legally transferred without registration under the Securities Act, and (ii) such
transfer will not violate any applicable law or governmental rule or regulation,
including, without limitation, any applicable federal or state securities law.

3.



--------------------------------------------------------------------------------



 



          (c) Any assignment permitted hereunder shall be made by surrender of
this Warrant to the Company at its principal office with the Assignment Form
annexed hereto duly executed and funds sufficient to pay any transfer tax, if
any. In such event, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall be promptly canceled.
     10. Adjustments to Shares.
          (a) If the outstanding shares of the Company’s Common Stock shall be
subdivided into a greater number of shares or a dividend in Common Stock shall
be paid in respect of Common Stock, the Warrant Price in effect immediately
prior to such subdivision or at the record date of such dividend shall
simultaneously with the effectiveness of such subdivision or immediately after
the record date of such dividend be proportionately reduced. If outstanding
shares of Common Stock shall be combined into a smaller number of shares, the
Warrant Price in effect immediately prior to such combination shall,
simultaneously with the effectiveness of such combination, be proportionately
increased. When any adjustment is required to be made in the Warrant Price, the
number of shares of Common Stock purchasable upon the exercise of this Warrant
shall be changed to the number determined by dividing (i) an amount equal to the
number of shares issuable upon the exercise of this Warrant immediately prior to
such adjustment, multiplied by the Warrant Price in effect immediately prior to
such adjustment, by (ii) the Warrant Price in effect immediately after such
adjustment.
          (b) In case of any reclassification or change of the outstanding
securities of the Company or of any reorganization of the Company (or any other
corporation the stock or securities of which are at the time receivable upon the
exercise of this Warrant) or any similar corporate reorganization on or after
the date hereof, then and in each such case the holder of this Warrant, upon the
exercise hereof at any time after the consummation of such reclassification,
change, reorganization, merger or conveyance, shall be entitled to receive, in
lieu of the stock or other securities and property receivable upon the exercise
hereof prior to such consummation, the stock or other securities or property to
which such holder would have been entitled upon such consummation if such holder
had exercised this Warrant immediately prior thereto, all subject to further
adjustment as provided in Section 10(a); and in each such case, the terms of
this Section 10 shall be applicable to the shares of stock or other securities
properly receivable upon the exercise of this Warrant after such consummation.
          (c) When any adjustment is required to be made in the number of shares
of Common Stock purchasable hereunder or the Warrant Price pursuant to this
Section 10, the Company shall promptly mail to the Holder a certificate setting
forth (i) a brief statement of the facts requiring such adjustment, (ii) the
Warrant Price after such adjustment and (iii) the kind and amount of stock or
other securities or property into which this Warrant shall be exercisable after
such adjustment.
     11. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and

4.



--------------------------------------------------------------------------------



 



upon surrender and cancellation of this Warrant, if mutilated, the Company will
make and deliver a new warrant identical in tenor and date in lieu of this
Warrant.
     12. General. This Warrant shall be governed by and interpreted in
accordance with the laws of the State of Delaware, except for its principles of
conflicts of laws. The headings in this Warrant are for purposes of convenience
and reference only and shall not be deemed to constitute a part hereof. Neither
this Warrant nor any term hereof may be changed, waived, discharged or
terminated orally but rather only by an instrument in writing signed by the
Company and Holder. All notices and other communications from the Company to
Holder shall be mailed by prepaid courier or first-class registered or certified
mail, postage pre-paid, to the address furnished to the Company in writing by
the last holder who shall have furnished an address to the Company in writing.
     13. Amendment and Waiver. Any provisions of this Warrant (including,
without limitation, termination of exercisability) may be amended or waived, and
any and all such amendments or waivers shall be binding upon Holder, only if
approved in writing by the Company and Holder.
     Issued this 9th day of April, 2009.

            INTRAOP MEDICAL CORPORATION
      By:           Name:           Title:      

5.



--------------------------------------------------------------------------------



 



         

SUBSCRIPTION FORM
     The undersigned registered owner of the Warrant which accompanies this
Subscription Form hereby irrevocably (a) exercises such warrant for, and
purchases                      shares of Common Stock (the "Shares”) of Intraop
Medical Corporation, a Nevada corporation (the “Company”), purchasable upon the
exercise of such Warrant, and herewith makes payment therefor, or (b) exercises
such Warrant for                      shares of Intraop Medical Corporation
Common Stock purchasable under the Warrant pursuant to the net exercise
provisions of the second paragraph of Section 7(a) of such Warrant, all at the
price and on the terms and conditions specified in such Warrant.
          1.01 Authorization. This exercise constitutes a valid and legally
binding obligation of the undersigned, enforceable in accordance with its terms.
          1.02 Investment Representation. The undersigned acknowledges,
represents, and warrants that it (a) has a preexisting personal or business
relationship with the Company, and/or by reason of its business or financial
experience has the capacity to protect its own interests in connection with the
transaction, and (b) is an “accredited investor” under Regulation D of the
Securities Act of 1933, as amended (the “Act”). The undersigned further
acknowledges that it is aware that the Shares have not been registered under the
Act, or qualified under any state’s securities laws. The Shares are being
acquired for investment purposes only and not for sale or with a view to
distribution of all or any part thereof.
          1.03 Access to Information. The undersigned represents that it has or
will have had upon exercise of the Warrant an opportunity to ask questions of
and receive answers from the Company regarding the terms and conditions of its
purchase of the Shares concerning the business, financial affairs and other
aspects of the Company, and it has further had the opportunity to obtain any
information (to the extent the Company possesses or can acquire such information
without unreasonable effort or expense) which it deems necessary to evaluate its
investment or to verify the accuracy of information otherwise provided to it.
The undersigned acknowledges that it is not relying upon any person, firm or
corporation (other than the Company and its officers and directors) in making
its investment or decision to invest in the Company, and the undersigned
represents that it has been solely responsible for its own “due diligence”
investigation of the Company and its management and business, for its own
analysis of the merits and risks of this investment.
          1.04 Investment Experience. The undersigned represents and warrants
that by reason of its financial and business experience, it has the capacity to
protect its interests in connection with these transactions.
          1.05 Restricted Securities. The undersigned understands that the
Shares will be characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering, and that under such laws and
applicable regulations such securities may be resold without registration under
the Act only in certain limited circumstances and that otherwise such securities
must be held indefinitely. In this connection, the undersigned represents that
it is familiar with SEC Rule 144,

1



--------------------------------------------------------------------------------



 



as presently in effect, and the conditions which must be met in order for that
Rule to be available for resale of “restricted securities,” and understands the
resale limitations imposed by the Act.
          1.06 Further Limitations on Disposition. Without in any way limiting
the representations set forth above, the undersigned further agrees not to make
any disposition of all or any portion of the Shares unless and until:
                    (a) There is then in effect a “Registration Statement” under
the Act covering such proposed disposition and such disposition is made in
accordance with such Registration Statement and any applicable requirements of
state securities laws; or
                    (b) (i) the undersigned shall have notified the Company of
the proposed disposition and shall have furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition, and (ii) if
reasonably requested by the Company, shall have furnished the Company with an
opinion of counsel at undersigned’s expense (except for dispositions pursuant to
Rule 144 of the Rules and Regulations under the Act which dispositions shall not
so require an opinion of counsel) reasonably satisfactory to the Company, that
such disposition will not require registration of the Shares under the Act or
the consent of or permit from appropriate authorities under any applicable state
securities law.
                    (c) Notwithstanding the provisions of paragraphs (a) and
(b) above, no such Registration Statement or opinion of counsel shall be
necessary for a transfer by the undersigned to a constituent stockholder or
constituent partner (including any constituent of a constituent) of the
undersigned, if the transferee or transferees agree in writing to be subject to
the terms hereof to the same extent as if they were the undersigned hereunder.
     2. RESTRICTIONS ON THE TRANSFER OF SECURITIES.
          2.01 Corporate Securities Law. The Shares shall be transferred only in
compliance with the conditions specified in Section 1.06, which conditions are
intended to ensure compliance with the provisions of the Act and state
securities laws with respect to the transfer of any such securities. Each
certificate representing the Shares shall bear at least a legend substantially
in the following form until such time as the conditions of such legend have been
met:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (“ACT”), NOR HAVE THEY BEEN REGISTERED OR QUALIFIED
UNDER THE SECURITIES LAWS OF ANY STATE. NO TRANSFER OF SUCH SECURITIES WILL BE
PERMITTED UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH
TRANSFER, THE TRANSFER IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE ACT OR AS
OTHERWISE PERMITTED BY THE COMPANY, OR IN THE OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY AND AT HOLDER’S EXPENSE, REGISTRATION UNDER THE ACT IS UNNECESSARY
IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT AND WITH APPLICABLE STATE
SECURITIES LAWS.

2



--------------------------------------------------------------------------------



 



The Company shall, within ten (10) days of the request of any holder of a
certificate bearing the foregoing legend and the surrender of such certificate,
issue a new stock certificate in the name of the transferee provided that there
has been compliance with the provisions of subsection 1.06 above.
          2.02 Additional Legends. The Company may also impose any additional
legend required under applicable federal or state securities laws or permitted
under its bylaws and shall be entitled to issue stop transfer notices on its
books with respect to any securities purchased hereunder until the conditions
set forth in the applicable legends have been met.
     Dated:                                         

     
 
   
 
   
 
  (Signature of Registered Owner)
 
   
 
   
 
   
 
  (Name)
 
   
 
   
 
   
 
  (Street Address)
 
   
 
   
 
   
 
  (City, State, Zip Code)
 
   
 
   
 
   
 
  Social Security or Tax Identification Number

     If the number of Shares issuable upon this exercise shall not be all of the
Shares which the undersigned is entitled to purchase in accordance with the
enclosed Warrant, the undersigned requests that a new warrant evidencing the
right to purchase the Shares not issuable pursuant to the exercise evidenced
hereby be issued in the name of and delivered to:
 
(Please print name and address)
 
 

          Date:                       Name of Holder:       (Print)

      (By)           (Name:)           (Title:)         (Signature must conform
in all respects to name of holder as specified on the face of the Warrant)   

3



--------------------------------------------------------------------------------



 



         

FORM OF ASSIGNMENT
(To be signed only upon assignment of Warrant)
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:
 

 

 
(Name and address of assignee must be printed or typewritten)
                     shares of Intraop Medical Corporation Common Stock
purchasable under the within Warrant, hereby irrevocably constituting and
appointing                                          Attorney to transfer said
Warrant on the books of the Company, with full power of substitution in the
premises.
     Dated:                     

     
 
   
 
  (Signature of Registered Owner)

4